Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant cancelled claims 1-2 and 8-9. In addition, Applicant amended claims 3, 10-11 and 16 with claims 11 and 16 being now in independent form. No new matter was introduced.  
Applicant’s arguments, see page 9, filed on 2 June 2022, with respect to rejection of claims 1-20 under 35 U.S.C. §112(a) – (Written Description) have been fully considered and were corrected in amendment to claims 11 and 16, now in independent form.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 3-7and 10-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the prior art alone or in combination does not teach or suggests an antenna apparatus “wherein the third antenna is connected to the first ground plane via a third power feeder, and the fourth antenna is connected to the second ground plane via a fourth power feeder” and/or “wherein the third antenna is connected to the second ground plane via a third power feeder, and the fourth antenna is connected to the first ground plane via a fourth power feeder”, and “wherein the third antenna and the fourth antenna are provided on a side of the first ground plane and the second ground plane which is opposite to a side of the first antenna and the second antenna”. As recited in independent claims 11 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845